Exhibit 10.1

 

EXECUTION VERSION

 

DEALER MANAGER AGREEMENT

November 8, 2013

 

 

Sandler O’Neill + Partners, L.P.

as Dealer Manager

1251 Avenue of the Americas, 6th Floor

New York, NY 10020

 

Ladies and Gentlemen:

 

Peapack-Gladstone Financial Corporation (the “Company”), proposes to distribute
non-transferable rights (the “Rights”) to subscribe for and purchase, at the
election of the holders of the Rights (the “Rights Holders”), an aggregate of
approximately 2,470,588 shares (the “Underlying Shares”), of its common stock,
no par value (the “Common Stock”), to the holders of record of its Common Stock
at 5:00 p.m., Eastern Time, on October 21, 2013 at a subscription price of
$17.00 per full share (the “Rights Offering”). Each Right consists of a
subscription privilege allowing the Rights Holders to purchase 0.2721 of a share
of Common Stock.

It is anticipated that the Rights will be exercisable for a period of 31 days
(starting on November 8, 2013 and ending on December 9, 2013), unless extended
by the Company (the “Subscription Period”). The terms and the conditions of the
Rights Offering are set forth in the Prospectus (as defined herein) to be used
in connection with the Rights Offering. The Rights and the Underlying Shares are
collectively referred to herein as the “Securities.” This Dealer Manager
Agreement, as amended, supplemented or modified from time to time is referred to
herein as this “Agreement.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-188009) (the
“registration statement”) for the registration of at least the Underlying
Shares, under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Act”), which sets
forth the terms of the Rights Offering, and additional information concerning
the Company and its business. Except where the context otherwise requires,
“Registration Statement,” as used herein, means the registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section applies to Sandler O’Neill + Partners,
L.P. (“you” or “Sandler O’Neill”), including (1) all documents filed as a part
thereof or incorporated or deemed to be incorporated by reference therein, (2)
any information contained or incorporated by reference in a prospectus filed
with the Commission pursuant to Rule 424(b) under the Act, to the extent such
information is deemed, pursuant to Rule 430B or Rule 430C under the Act, to be
part of the registration statement at the effective time, and (3) any
registration statement filed to register the offer and sale of Common Stock
pursuant to Rule 462(b) under the Act. Except where the context otherwise
requires, as used herein, (1) “Basic Prospectus” means the prospectus filed as
part of the Registration Statement, together with any amendments or supplements
thereto as of the date of this Agreement; (2) “Prospectus Supplement” means the
prospectus supplement relating to the offering of Underlying Shares, filed by
the Company with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after its first use (or such earlier time as may
be required under the Act), substantially in the form of the draft furnished by
the Company to you on the date hereof; (3) “Prospectus” means the Prospectus
Supplement together with the Basic Prospectus attached to or used with the
Prospectus Supplement; (4) “Permitted Free Writing Prospectuses” means any
“issuer free writing prospectus,” as defined in Rule 433 relating to the Rights
Offering or the Securities, in each case, in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g). Any reference herein to the
registration statement, the Registration Statement, the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall, unless stated otherwise, be deemed to refer to and include the documents,
if any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
the Prospectus Supplement, the Prospectus or any Permitted Free Writing
Prospectus shall, unless stated otherwise, be deemed to refer to and include the
filing of any document under the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder (collectively, the “Exchange Act”), on
or after the initial effective date of the Registration Statement, or the date
of Basic Prospectus, the Prospectus Supplement, the Prospectus or such Permitted
Free Writing Prospectus, as the case may be, and deemed to be incorporated
therein by reference.

 

 

 



The (i) execution and delivery of this Agreement by the Company, (ii) Rights
Offering, (iii) performance by the Company of its obligations under this
Agreement and any standby purchaser agreement with respect to the Rights
Offering (“Standby Purchase Agreement”), and (iv) transactions contemplated
hereby and thereby are referred to herein collectively as the “Transactions.”

 

Section 1. Engagement.

(a)            Exclusivity. The Company has previously engaged you as financial
advisor pursuant to that certain letter agreement dated September 17, 2013 (as
such letter agreement may be amended or modified, the “Engagement Letter”). The
Company hereby appoints you as the exclusive dealer manager (the “Dealer
Manager”) and authorizes you to act on its behalf in connection with the
Transactions as specified herein, all in accordance with, and subject to the
terms and conditions of, this Agreement and the procedures described in the
Rights Offering Materials (as defined herein) prepared by the Company. On the
basis of the representations and warranties and agreements of the Company herein
contained and subject to and in accordance with the terms and conditions hereof
and of the Rights Offering Materials, you hereby agree to act as Dealer Manager
in connection with the Transactions, and in connection therewith, you shall act
in accordance with your customary practices and shall assist the Company in its
preparation of the Rights Offering Materials and identifying and negotiating
Standby Purchase Agreements with potential investor/parties to the Standby
Purchase Agreements. The Company agrees that you shall not assist the Company in
identifying Rights Holders or soliciting the exercise of Rights pursuant to the
Rights Offering.

(b)            No Agency or Fiduciary Relationship with the Company. The Company
acknowledges and agrees that you have been retained hereunder to act solely as
Dealer Manager and authorizes you to act in such capacity in connection with the
Transactions. Nothing herein shall be deemed to modify any obligations due to
you under the Engagement Letter. In such capacity, you shall act hereunder as an
independent contractor and shall not be deemed the agent or fiduciary of the
Company or any of its affiliates, equity holders or creditors or of any other
person, and all of your duties pursuant to this Agreement shall be owed solely
to the Company. In identifying and negotiating Standby Purchase Agreements with
potential investors, no securities broker or dealer (other than yourself),
commercial bank or trust company shall be deemed to act as your agent or agent
of the Company, and you, as Dealer Manager, shall not be deemed the agent of any
other securities broker or dealer or of any commercial bank or trust company.
The Company has obtained its own tax, accounting and legal advisors and is not
relying on you or your counsel for such matters.

(c)            Communication with Other Parties. The Company authorizes you to
communicate with Registrar and Transfer Company, in its capacity as the
subscription agent (the “Subscription Agent”) retained by the Company with
respect to matters relating to the Rights Offering.

Section 2. The Rights Offering Materials.

(a)            Furnishing of Rights Offering Materials. The Company agrees to
furnish you, at its expense, with as many copies as you may reasonably request
of (i) each of the documents, including the Prospectus, that is filed with the
Commission or any other federal, state, local or foreign governmental or
regulatory authorities or any court (each an “Other Agency” and collectively,
the “Other Agencies”), (ii) each solicitation statement, disclosure document or
other explanatory statement, or other report, filing, document, release or
communication mailed, delivered, published, or filed by or on behalf of the
Company in connection with the Rights Offering, including a copy of the form of
the Subscription Rights Certificate and the Notice of Guaranteed Delivery, and
any Permitted Free Writing Prospectus, (iii) each document required to be filed
with the Commission pursuant to the provisions of the Act and Exchange Act,
pertaining to either the Rights Offering or the Company during the term of this
Agreement, (iv) each Standby Purchase Agreement, and (v) each appendix,
attachment, modification, amendment or supplement to any of the foregoing and
all related documents (each of (i), (ii), (iii), (iv) and (v), together with
each document incorporated by reference into any of the foregoing, the “Rights
Offering Materials”).

 

 



(b)            Use of Rights Offering Materials. You are authorized to use the
Rights Offering Materials in connection with the Rights Offering and any such
other offering materials and information as the Company may prepare or approve
(the “Other Materials”). You shall, however, have no obligation to cause copies
of the Rights Offering Materials or any Other Materials to be transmitted
generally to the Rights Holders. You agree to furnish no written material to
Rights Holders in connection with the Rights Offering. The Company agrees that
no Rights Offering Materials and Other Materials will be used in connection with
the Rights Offering or filed with the Commission or any Other Agency with
respect to the Rights Offering without your prior approval, which approval shall
not be unreasonably withheld or delayed.

(c)            Responsibility for and Verification of Rights Offering Materials.
The Company agrees that the Rights Offering Materials and any Other Materials
have been or will be prepared and approved by, and, except for statements
included in the Rights Offering Materials or any Other Materials in reliance
upon and in conformity with written information furnished to the Company by you
expressly for use therein, are the sole responsibility of the Company. The
Company acknowledges and agrees that you may use the Rights Offering Materials
and the Other Materials as specified herein without assuming any responsibility
for independent investigation or verification on your part, except for
statements included in the Rights Offering Materials or any Other Materials in
reliance upon and in conformity with written information furnished to the
Company by you expressly for use therein, and the Company represents and
warrants to you that you may rely on the accuracy and adequacy of any
information delivered to you by or on behalf of the Company without assuming any
responsibility for independent verification of such information or without
performing or receiving any appraisal or evaluation of the Company's assets or
liabilities, except with respect to any statements contained in, or any matter
omitted from, the Rights Offering Materials or the Other Materials in reliance
upon and in conformity with information furnished or confirmed in writing by you
to the Company expressly for use therein. Any such investigation or verification
by you, at your sole discretion, shall not relieve the Company of any
responsibility for the Rights Offering Materials, the Other Materials or for its
representations, warranties or indemnities contained herein.

Section 3. Covenants of the Company.

The Company covenants and agrees with you that:

(a)            Information for Rights Holders. At or before the commencement of
the Rights Offering, the Company shall cause to be issued a press release
setting forth the material terms of the Rights Offering, and the Company shall
cause to be delivered in a timely manner to each Rights Holder the Prospectus, a
Rights Certificate or Rights Certificates representing such Rights Holder's
Rights, the Instruction as to Use of Rights Certificates, and any other
appropriate Rights Offering Materials or Other Materials prepared or approved by
the Company expressly for use by Rights Holders in connection with the Rights
Offering (in each case, to the extent described in the Prospectus). Thereafter,
to the extent practicable, the Company shall cause copies of such materials to
be mailed to each person who makes a reasonable request therefor.

(b)            Prior Consent for Amendments and Supplements. The Company will
not amend or supplement the Rights Offering Materials (including any documents
incorporated by reference therein), or prepare or approve any Other Materials
for use in connection with the Rights Offering, without your prior approval,
which approval shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, nothing in this Agreement will prevent the Company from making
any amendment or supplement to the Registration Statement or Prospectus required
under Section 3(c) hereof or if such materials do not conform in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder and the Exchange Act, as applicable; provided, however,
that the Company will provide a copy of any such amendment to you in advance of
its preparation and distribution.

 

 



(c)            Preparation and Filing of Amendments and Supplements. If prior to
the consummation or termination of the Rights Offering, any event shall occur or
condition shall exist as a result of which the Registration Statement and
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or would make it necessary to correct any material misstatement
in any earlier communication with respect to the Rights Offering, or, if for any
other reason it will be necessary during such period to amend or supplement the
Registration Statement or Prospectus or to file under the Exchange Act any
document incorporated by reference in the Registration Statement and Prospectus
in order to comply with the Exchange Act, the Company will notify you promptly
of such event or reason and will prepare and file with the Commission an
appropriate amendment or supplement to the Registration Statement and Prospectus
so that the statements in the Registration Statement and Prospectus, as so
amended or supplemented, will not, in light of the circumstances when such event
occurs or such condition exists, be misleading, or so that the Registration
Statement and Prospectus will correct such statement or omission or effect such
compliance in all material respects. The Company will advise you promptly if any
information previously disclosed or provided becomes inaccurate in any material
respect.

(d)            Disclosure of Events Relating to the Rights Offering. The Company
shall advise you promptly of (i) the time when any post-effective amendment to
the Registration Statement becomes effective, (ii) the occurrence of any event
of which the Company is aware and which would reasonably be expected to cause
the Company to withdraw, rescind, terminate or materially modify the Rights
Offering, (iii) any proposal or requirement to make, amend or supplement any
filing required by the Act in connection with the Rights Offering or to make any
filing in connection with the Rights Offering pursuant to any other applicable
law, rule or regulation, (iv) the issuance by the Commission or any Other Agency
of any comment or order or the taking of any other action concerning the Rights
Offering (and, if in writing, the Company will furnish you with a copy thereof),
(v) the suspension of qualification of the Rights or the Common Stock in any
jurisdiction, (vi) any material developments in connection with the Rights
Offering which are known by the Company, including, without limitation, the
commencement of any lawsuit concerning the Rights Offering and (vii) any other
information relating to the Rights Offering, the Rights Offering Materials or
this Agreement that you may from time to time reasonably request.

(e)            Use of Dealer Manager's Name or Likeness in Connection with the
Rights Offering. The Company agrees that, except as required by law, any
reference to you in your capacity as Dealer Manager hereunder in the Rights
Offering Materials or any Other Materials, or in any newspaper announcement or
press release or other document or communication, is subject to your prior
written approval, which you may give or withhold in your reasonable discretion.
If you resign prior to the dissemination of any such Rights Offering Materials
or any Other Materials, or any such newspaper announcement or press release or
other document or communication, no reference shall be made therein to you,
unless you have given specific prior written approval therefor.

(f)            Right to Withdrawal. In the event that (i) the Company uses or
permits the use of any Rights Offering Materials or Other Materials in
connection with the Rights Offering or files any such material with the
Commission or any Other Agency without your prior approval (which such approval
shall not have been unreasonably withheld or delayed), (ii) the Company has
materially breached its representations, warranties, agreements or covenants
herein or in the Engagement Letter, or failed to perform its material
obligations herein or in the Engagement Letter, (iii) at any time during the
Subscription Period, a stop order suspending the effectiveness of the
Registration Statement has been issued or a proceeding for that purpose shall
have been instituted or shall be pending, or a request to the Company for
additional information on the part of the Commission has not been satisfied to
your reasonable satisfaction or there has been issued, at any time during the
Rights Offering, any temporary restraining order or injunction restraining or
enjoining you from acting in your capacity as Dealer Manager hereunder and such
temporary restraining order or injunction is then in effect and has not been
stayed or vacated, or (iv) the Company has amended any material terms of the
Rights Offering without your prior consent (which such consent shall not have
been unreasonably withheld or delayed), then you shall be entitled to withdraw
as Dealer Manager in connection with the Rights Offering without any liability
or penalty to you or any Indemnified Person (as hereinafter defined). Any
withdrawal by you pursuant to this Section shall not affect your right to
indemnification provided in Section 7 hereof.

(g)            Registration of Securities. The Company shall cooperate with you
and your counsel in connection with the registration or qualification of the
Securities for offer and sale under the state securities or blue sky laws of
such jurisdictions as you may reasonably request, to continue such registration
or qualification in effect so long as reasonably required for distribution of
the Securities and to file such consents to service of process or other
documents as may be necessary in order to effect such registration or
qualification; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation in any jurisdiction in
which it is not now so qualified or to take any action that would subject it to
general consent to service of process or taxation other than as to matters and
transactions relating to the Registration Statement, the Prospectus or the
offering or sale of the Securities, in any jurisdiction in which it is not now
so subject.

 

 



(h)            Provision of Financial Statements. Prior to the consummation or
termination of the Rights Offering, the Company shall furnish to you, a
reasonable time prior to their filing with the Commission, a copy of any
financial statements, if any, of the Company and its consolidated subsidiaries
for any period subsequent to the period covered by the financial statements
appearing in the Prospectus.

(i)            Compliance with Securities Laws. Prior to the consummation or
termination of the Rights Offering, the Company will comply in all material
respects with the applicable provisions of the Act, the Exchange Act, the state
securities or blue sky laws of each of the states in which offers of the Rights
will be conducted, and all other applicable securities laws.

(j)            Updates. The Company will instruct the Subscription Agent to
provide you with the same reports at the same frequency as the Company receives,
during the Subscription Period as to the number of Underlying Shares that have
been subscribed pursuant to the Rights Offering.

(k)            Use of Proceeds. The Company will use the net proceeds received
by it in connection with the Rights Offering in substantially the manner
specified in the Registration Statement and Prospectus under the caption “Use of
Proceeds.”

(l)             Approval for Listing and Trading. The Company will cause the
Underlying Shares to be approved for trading and listing on the NASDAQ Global
Select Market.

(m)            Other Obligations. The Company shall use its reasonable best
efforts to do and perform all things required or necessary to be done and
performed under this Agreement by the Company prior to the consummation of the
Rights Offering and to satisfy all conditions precedent to your obligation to
render services pursuant to this Agreement.

Section 4. Compensation and Expenses.

(a)            Fees. The Company will pay to you payable upon completion of the
offering, as compensation for your services to the Company hereunder, (i) an
advisory fee of $75,000; (ii) a fee of three percent (3%) of the aggregate value
of Common Shares sold by the Company pursuant to Standby Purchase Agreements to
standby purchasers identified by you; and (iii) a fee of one percent (1%) of the
aggregate value of Common Shares sold by the Company pursuant to Standby
Purchase Agreements to standby purchasers identified by the Company. For
purposes of 4(a)(ii) and (iii), all standby purchasers that execute Standby
Purchase Agreements shall be deemed to have been identified by you unless they
are listed by the Company on Exhibit 4(a), attached hereto and made a part
hereof.

(b)            Reimbursement for Expenses. Whether or not the transactions
contemplated hereby are consummated or this Agreement becomes effective or is
terminated, the Company agrees to pay or cause to be paid the following: all
reasonably incurred fees, costs and out-of-pocket expenses incurred by you
relating to or arising out of the Rights Offering, including the reasonable
fees, costs and expenses of your counsel, and the reasonable fees, costs and
expenses of any other independent experts retained by you with the Company's
prior written consent in connection with their representation of you in
connection herewith and with the Rights Offering; provided, however that the
Company's obligation to pay or cause to be paid out-of-pocket legal expenses
incurred by you relating to or arising out of the Rights Offering shall not
exceed $100,000. The Company also agrees to pay all of its fees, costs and
expenses incurred relating to or arising out of the Transactions, the
performance of its obligations under this Agreement and the Transactions
including, without limiting the generality of the foregoing, (i) all fees and
expenses relating to the preparation and printing (including word processing and
duplication costs) and filing, mailing and publishing of the Rights Offering
Materials (including all exhibits, amendments and supplements thereto), (ii) all
fees and expenses of other persons rendering services on the Company's behalf in
connection with the Rights Offering, including the Subscription Agent, counsel
and accountants, and all fees and expenses relating to the appointment of such
persons, (iii) all advertising charges incurred by the Company in connection
with the Rights Offering, including those of any public relations firm or other
person or entity rendering services in connection therewith, (iv) all fees, if
any, payable to brokers or dealers in securities (including you), banks, trust
companies and other financial intermediaries as reimbursement for their
customary mailing and handling expenses incurred in forwarding the Rights
Offering Materials to their customers, (v) all fees and expenses payable in
connection with the registration or qualification of the Securities under state
securities or blue sky laws, (vi) all listing fees and any other fees and
expenses incurred in connection with the listing on the NASDAQ Global Select
Market of the Underlying Shares, (vii) the filing fees incident to securing any
review by the Financial Industry Regulatory Authority, Inc. (“FINRA”) relating
to the Rights Offering, (viii) the costs and charges of any transfer agent or
subscription agent, (ix) all other fees, costs and expenses referred to in Item
14 of the Registration Statement, and (x) the transportation, lodging, graphics
and other expenses incidental to the Company's preparation for and participation
in any “road show”, if applicable, for the Rights Offering contemplated hereby.

 

 



Section 5. Certain Representations and Warranties by the Company.

The Company represents and warrants to and agrees with you that as of the date
hereof and the first date of the Subscription Period, during the period of the
Subscription Period and as of the date when the Underlying Shares are issued to
the Rights Holders who exercise the Rights (the “Settlement Date”):

(a)            Incorporation and Good Standing of the Company. The Company is a
registered bank holding company under the Bank Holding Company Act of 1956, as
amended, and is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or to be
in good standing, individually or in the aggregate, would not have, or
reasonably be expected to have, a material adverse effect on (i) the business,
assets, prospects, properties, financial condition or results of operation of
the Company and its affiliates, taken as a whole or (ii) the Rights Offering or
consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement or the Prospectus (a “Material Adverse Effect”).

(b)            Incorporation and Good Standing of Subsidiaries.
Peapack-Gladstone Bank (the “Bank”) has been duly chartered and is validly
existing as a state chartered commercial bank in good standing under the laws of
the State of New Jersey, with power and authority (as a state chartered
commercial bank) to own its properties and conduct its business as described in
each of the Prospectus. Each other subsidiary of the Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified to transact business and is in good standing
in each jurisdiction in which the conduct of such subsidiary's business or the
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or to be in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(c)            Authorization of the Transactions; Execution of the Agreement and
Standby Purchase Agreements. The Company has the full legal right, corporate
power and authority to take and has duly taken all action necessary under its
governing instruments to commence and consummate the Rights Offering, to execute
and deliver this Agreement, the Standby Purchase Agreements and to perform its
obligations under this Agreement and the Standby Purchase Agreements. This
Agreement and the Standby Purchase Agreements, when delivered, will have been
duly executed and delivered on behalf of the Company and, assuming due
authorization, execution and delivery, each of this Agreement and the Standby
Purchase Agreements are and will be legal, valid and binding obligations of the
Company and will be enforceable against the Company in accordance with their
respective terms, except in all cases to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting creditors' rights generally and by general
principles of equity.

 

 



(d)            Registration Statement; Prospectus; and Any Permitted Free
Writing Prospectus. (i) The Registration Statement complied when it became
effective, complies as of the date hereof and, as amended or supplemented, at
the time of purchase, each additional time of purchase, if any, and at all times
during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with the Rights Offering, will comply, in all material
respects, with the applicable requirements of the Act; the conditions to the use
of Form S-3 in connection with the Rights Offering, as contemplated hereby have
been satisfied; (ii) the Registration Statement meets, and the Rights Offering,
as contemplated hereby complies with, the applicable requirements of Rule 415
under the Act (including, without limitation, Rule 415(a)(5)); (iii) the
Prospectus complied or will comply, at the time it was or will be filed with the
Commission, complies as of the date hereof (if filed with the Commission on or
prior to the date hereof) and, at the time of issuance of the Underlying Shares,
and at all times during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with the Rights Offering, will comply, in all
material respects, with the applicable requirements of the Act; (iv) the
Registration Statement did not, as of the time of its effectiveness, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(v) at no time during the period that begins on the earlier of the date of such
Basic Prospectus and the date such Basic Prospectus was filed with the
Commission and ends at the Settlement Date did or will any Basic Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at no time during such period did or will any Basic Prospectus, as then
amended or supplemented, together with any combination of one or more of the
then issued Permitted Free Writing Prospectuses, if any, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; (vi) the Prospectus will comply, as of the date
that it is filed with the Commission, the date of the Prospectus Supplement, the
Settlement Date, and at all times during which a prospectus is required by the
Act to be delivered (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with the Rights Offering, in
all material respects, with the applicable requirements of the Act (including,
without limitation, Section 10(a) of the Act); and (vii) at no time during the
period that begins on the earlier of the date of the Prospectus Supplement and
the date the Prospectus Supplement is filed with the Commission and ends at the
later of the Settlement Date, and the end of the period during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
the Rights Offering did or will any Prospectus Supplement or the Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(e)            Documents Incorporated by Reference. Each Incorporated Document,
at the time such document was filed with the Commission or at the time such
document became effective, as applicable, complied, in all material respects,
with the applicable requirements of the Exchange Act and did not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(f)            Proper Use of Prospectus and Any Permitted Free Writing
Prospectus. Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Underlying Shares by means of any
“prospectus” (within the meaning of the Act) or used any “prospectus” (within
the meaning of the Act) in connection with the offer or sale of the Underlying
Shares, in each case other than the Prospectus and the Permitted Free Writing
Prospectuses, if any; the Company has not, directly or indirectly, prepared,
used or referred to any Permitted Free Writing Prospectus except in compliance
with Rules 164 and 433 under the Act. The Company is not an “ineligible issuer”
(as defined in Rule 405 under the Act) as of the eligibility determination date
for purposes of Rules 164 and 433 under the Act with respect to the offering of
the Underlying Shares contemplated by the Registration Statement. No material
forward-looking statement (within the meaning of Section 27A of the Act and
Section 21E of the Exchange Act) contained in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

(g)            Fair and Accurate Summaries. The information in the Registration
Statement and Prospectus under the captions “Description of Capital Stock”, “The
Rights Offering”, “Plan of Distribution” and “Material U.S. Federal Income Tax
Consequences,” to the extent that it constitutes summaries of legal matters or
documents referred to therein, fairly and accurately summarizes the matters
referred to therein in all material respects.

 

 



(h)            Capital Stock. The Company has the authorized equity
capitalization set forth in the Registration Statement and Prospectus. All of
the outstanding capital stock of the Company conforms in all material respects
to the description thereof in the Registration Statement and Prospectus, has
been duly authorized and validly issued, is fully paid and nonassessable and was
not issued in violation of any preemptive or similar rights.

(i)            No Rights to Acquire Stock. Except as disclosed in the Prospectus
and the Incorporated Documents, other than the Rights, there are no outstanding
(i) securities or obligations of the Company or any of its subsidiaries
convertible into or exchangeable for any capital stock of the Company or any
such subsidiary, or (ii) warrants, rights or options to subscribe for or
purchase from the Company or any such subsidiary any such capital stock or any
such convertible or exchangeable securities or obligations, or (iii) obligations
of the Company or any such subsidiary to issue any shares of capital stock, any
such convertible or exchangeable securities or obligation, or any such warrants,
rights or options.

(j)            No Violation of Existing Laws or Instruments. None of the Company
or its subsidiaries is in violation or default of (i) any of the provisions of
the organizational or governing documents of the Company or the applicable
subsidiary, (ii) any U.S. and non-U.S. law, rule or regulation applicable to the
Company or the applicable subsidiary, (iii) any order, judgment or decree
applicable to the Company or the applicable subsidiary, or by which any property
or asset of the Company or the applicable subsidiary may be bound or (iv) any of
the terms and provisions of any loan or credit agreement, indenture, mortgage
note or other agreement or instrument to which the Company is a party or by
which the Company or any of its properties or assets is or may be bound; except
with respect to clauses (ii) and (iv) above, for such violation, or defaults
that would not reasonably be expected to have a Material Adverse Effect.

(k)            Transaction Will Not Violate Existing Laws or Instruments. None
of the Transactions will (i) conflict with or result in a violation of any of
the provisions of the organizational or governing documents of the Company, (ii)
conflict with or violate any U.S. and non-U.S. law, rule or regulation
applicable to the Company, (iii) any order, judgment or decree applicable to the
Company or by which any property or asset of the Company is or may be bound or
(iv) result in a breach of any of the terms or provisions of, or constitute a
default (with or without due notice and/or lapse of time) under, any loan or
credit agreement, indenture, mortgage, note or other agreement or instrument to
which the Company is a party or by the Company or any of its properties or
assets is or may be bound; except with respect to clauses (ii) and (iv) above,
for such violation, or defaults which would not reasonably be expected to have a
Material Adverse Effect.

(l)            Compliance with Laws. The Transactions will comply in all
material respects with the Act, the Exchange Act and all other applicable
requirements of applicable U.S. and non-U.S. federal, state and local law,
including, without limitation, any applicable regulations of the Commission and
any Other Agencies. Except as disclosed in the Prospectus, the Company and its
subsidiaries are conducting their respective businesses in compliance with all
statutes, laws, rules, regulations, judgments, decisions, directives, orders and
decrees of the Commission (including, without limitation, the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications) and any Other Agency (including, without limitation, all
regulations and orders of, or agreements with, the Board of the Federal Reserve
system and the FDIC and the New Jersey Department of Banking and Insurance)
applicable to them, except where the failure to so comply would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(m)            Rights. The Rights conform in all material respects to the
description thereof contained in the Registration Statement and Prospectus, have
been duly authorized for issuance, and, when issued in accordance with such
authorization, will constitute legal, valid and binding obligations of the
Company and will be enforceable against the Company in accordance with their
terms, except that such enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws,
affecting creditors' rights and remedies generally.

 

 



(n)            Issuance of Underlying Shares. The issuance of the Underlying
Shares has been duly and validly authorized and, such Underlying Shares, when
issued and delivered against payment therefor in accordance with the terms of
the Rights Offering, will be duly and validly issued, fully paid and
nonassessable, with no violation of any preemptive or similar rights, and will
conform in all material respects to the description of the Common Stock in the
Registration Statement and Prospectus. There are, or will be prior to the
commencement of the Rights Offering, sufficient authorized shares of Common
Stock of the Company to be issued in connection with the Rights Offering,
assuming all Underlying Shares are fully subscribed for by the Rights Holders in
connection with the Rights Offering.

(o)            Deposit Accounts. The deposit accounts of the Bank are insured up
to the applicable limits by the Federal Deposit Insurance Corporation (the
“FDIC”); all of the issued shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable and are owned, directly or through other subsidiaries of the
Company, by the Company, free and clear of any pledge, lien, encumbrance, claim
or equity; the Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Annual Report on Form 10-K.

(p)            Bank Regulatory Matters. Except as described in the Prospectus,
neither the Company nor any of its subsidiaries is subject or is party to, or
has received any notice or advice that any of them may become subject or party
to any investigation with respect to, any corrective, suspension or
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
(including, without limitation, any notification from the Office of the
Comptroller of the Currency (the “OCC”) of a proposal to increase the minimum
capital requirements of the Company or any of its subsidiaries, pursuant to the
OCC’s authority under 12 U.S.C. 3907(a)(2)) from, or has adopted any board
resolutions at the request of, any Other Agency that currently relates to or
restricts in any material respect the conduct of their business or that in any
manner relates to their capital adequacy, credit policies or management (each, a
“Regulatory Agreement”), nor has the Company or any of its subsidiaries been
advised by any Other Agency that it is considering issuing or requesting any
such Regulatory Agreement. There is no unresolved violation, criticism or
exception by any Other Agency with respect to any report or statement relating
to any examinations of the Company or any of its subsidiaries which, in the
reasonable judgment of the Company, is expected to result in a Material Adverse
Effect. The application of the proceeds received by the Company from the
issuance, sale and delivery of the Securities as described in the Registration
Statement, and the Prospectus, will not violate Regulation T, U or X of the
Board of the Federal Reserve System or any other regulation of such Board.

(q)            No Further Authorizations or Approvals Required. No applicable
judgments, decrees, consents, authorizations, approvals, orders, exemptions,
registrations, qualifications or other actions of, or filing with or notice to,
the Commission or any Other Agency (collectively “Approvals”) are required in
connection with the execution and consummation of the Transactions, except for
(i) such Approvals which, considering all such Approvals in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (ii) those
that have been made or obtained and (iii) filings as may be required under the
Act, the Exchange Act and state securities and blue sky laws or as may be
required by FINRA.

(r)            No Material Adverse Effects. Since the date of the latest audited
financial statements included in, or incorporated by reference into, the
Registration Statement and Prospectus there has not been a Material Adverse
Effect.

(s)            No Material Changes. Subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus,
there has not been, except as otherwise expressly disclosed in the Registration
Statement and the Prospectus (including in any Incorporated Documents), (i) any
transaction that is material to the Company or its subsidiaries, taken as a
whole, planned or entered into by the Company or any of its subsidiaries, (ii)
any obligation, direct or contingent, that is material to the Company and its
subsidiaries, incurred by the Company or its subsidiaries, taken as a whole,
except obligations incurred in the ordinary course of business, (iii) any
material change in the capital stock or outstanding indebtedness of the Company
or its subsidiaries (other than shares of Common Stock issued upon the exercise
of employee and director stock-based compensation plans), (iv) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or (v) any other material information required to be publicly disclosed
prior to the issuance of any Securities in accordance with the Exchange Act.

 

 



(t)            No Material Actions or Proceedings. There is no action, suit,
proceeding, inquiry or investigation pending or, to the knowledge of the
Company, threatened in writing against the Company before or brought by any
court or Other Agency authority or arbitration board or tribunal that seeks to
restrain, enjoin, prevent the consummation of or otherwise questions the
validity or legality of the Transactions other than any action, suit,
proceeding, inquiry or investigation the outcome of which would not reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the power or ability of the Company to consummate the Rights Offering or perform
its obligations under this Agreement. No order preventing or suspending the use
of any Rights Offering Materials or Other Materials has been issued by the
Commission or any other U.S. or non-U.S. regulatory or governmental authority.

(u)            Descriptions of Proceedings. All legal or governmental
proceedings, agreements, instruments or other documents or arrangements of a
character required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement have been
so described in the Registration Statement or the Prospectus or filed as an
exhibit to the Registration Statement as required (including the Incorporated
Documents).

(v)            Material Agreements. There are no contracts, agreements, plans or
other documents which are required to be described in the Prospectus or filed as
exhibits to the Registration Statement by the Act which have not been described
in the Prospectus or filed as exhibits to the Registration Statement or referred
to in, or incorporated by reference into, the exhibit table of the Registration
Statement as permitted by the Act.

(w)            Conformity with EDGAR. The format of the Prospectus and any
Issuer Free Writing Prospectus filed in connection with this Agreement that is
delivered to you for use in connection with any transactions occurring hereunder
will be substantially similar to the respective versions of the Prospectus and
any such Issuer Free Writing Prospectus filed with the Commission via its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”), except to
the extent permitted by Regulation S-T.

(x)            Independent Accountants. Crowe Horwath LLP has certified certain
financial statements of the Company and its subsidiaries and is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Act.

(y)            Preparation of Financial Statements. The financial statements
(including the related notes) of the Company contained or incorporated by
reference in the Rights Offering Materials comply as to form in all material
respects with the applicable requirements under the Act and the Exchange Act;
such financial statements have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
covered thereby and fairly present in all material respects the financial
position of the entities purported to be covered thereby at the respective dates
indicated and the results of their operations and their cash flows for the
respective periods indicated; and the financial information contained or
incorporated by reference in the Rights Offering Materials is derived from the
accounting records of the Company and its subsidiaries and fairly presents in
all material respects the information purported to be shown thereby. No other
financial statements or supporting schedules are required to be included in the
Rights Offering Materials.

(z)            Disclosure Controls and Procedures. The Company and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Exchange Act
and that such information is communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

 



(aa)            Internal Control Over Financial Reporting. The Company and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There are no material weaknesses in the Company's internal
controls. The Company's auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (x) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting that have adversely affected or are reasonably likely to
adversely affect the Company's ability to record, process, summarize and report
financial information; and (y) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company's
internal controls over financial reporting.

(ab)            Intellectual Property Rights. The Company and each of its
subsidiaries own or possess sufficient trademarks, trade names, patent rights,
copyrights, domain names, licenses, approvals, trade secrets and other similar
rights (collectively, “Intellectual Property Rights”) reasonably necessary to
conduct their businesses as now conducted, or if such Intellectual Property
Rights are not possessed such absence would not reasonably be expected to result
in a Material Adverse Effect. The expected expiration of any of such
Intellectual Property Rights would not result in a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others.

(ac)            All Necessary Permits, etc. The Company and each of its
subsidiaries possess such valid and current licenses, certificates,
authorizations, consents, approvals or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, and neither the Company nor any subsidiary is in
violation of, in default under, or has received, or has any reason to believe
that it will receive, any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such licenses, certificates,
authorizations, consents, approvals or permits which, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Effect.

(ad)            Title to Properties; Validity of Leases. The Company and each of
its subsidiaries has good and marketable title to all of the real and personal
property and other assets reflected as owned in the financial statements
referred to in Section (x) above (or elsewhere in the Rights Offering
Materials), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, adverse claims and other defects, except as would
not reasonably be expected to result in a Material Adverse Effect.

(ae)            Tax Law Compliance. The Company and its consolidated
subsidiaries have filed all necessary federal, state and foreign income and
franchise tax returns or have properly requested extensions thereof and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them except
as may be being contested in good faith and by appropriate proceedings or in any
case in which the failure to file would not reasonably be expected to have a
Material Adverse Effect. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section (x) above
in respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its subsidiaries
has not been finally determined, except as would not reasonably be expected to
have a Material Adverse Effect.

(af)            Insurance. Each of the Company and its subsidiaries are insured
with policies in such amounts and with such deductibles and covering such risks
as are generally deemed adequate and customary for their businesses including,
but not limited to, policies covering real and personal property owned or leased
by the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes. The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not reasonably be expected to result in a
Material Adverse Effect.

 

 



(ag)            Listing Compliance; Listing and Trading. The Company is in
compliance in all material respects with the requirements of the NASDAQ Global
Select Market for continued quotation of the Common Stock thereon; and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
quotation of the Common Stock on the NASDAQ Global Select Market, nor has the
Company received any notification that the Commission or the NASDAQ Global
Select Market is contemplating terminating such registration or quotation; the
transactions contemplated by this Agreement will not contravene the rules and
regulations of the NASDAQ Global Select Market. The Underlying Shares will have
been, prior to the Settlement Date, approved for listing and trading on the
NASDAQ Global Select Market.

(ah)            Company Not an “Investment Company”. The Company is not and,
after giving effect to the Rights Offering, as described in the Rights Offering
Materials or Other Materials, will not be required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

(ai)            ERISA Compliance. The Company and its subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their ERISA Affiliates (as defined below) are
in compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Sections 414 (b),(c),(m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or such subsidiary is a member. To the
knowledge of the Company, no “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates. No “employee benefit plan” established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA). Neither the Company, its
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan” established
or maintained by the Company, its subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.

(aj)            Employees. No labor disturbance by or dispute with employees of
the Company or its subsidiaries exists or, to the Company's knowledge, is
contemplated or threatened and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries' principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(ak)            Statistical and Market Related Data. The statistical,
demographic and market related data included in the Registration Statement or
Prospectus and the documents incorporated by reference therein are based on or
derived from sources that the Company believes to be reliable and accurate or
represent the Company's good faith estimates that are made on the basis of data
derived from such sources.

(al)            No Stabilization. None of the Company, its subsidiaries, or to
the best of the Company's knowledge any of their respective officers, directors
and controlling persons has taken, directly or indirectly, any action that is
designed to or that has constituted or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Underlying Shares.

(am)            No Reliance on Dealer Manager. The Company has not relied upon
the Dealer Manager or legal counsel for the Dealer Manager for any legal, tax or
accounting advice in connection with the Rights Offering.

 

 



(an)            Dividend Restrictions. Except as disclosed in the Rights
Offering Materials and pursuant to federal and state banking laws and
regulations applicable to the Company and its subsidiaries, no subsidiary of the
Company is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such subsidiary's equity securities or from repaying to the Company or any other
subsidiary of the Company any amounts that may from time to time become due
under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary.

(ao)            Affiliation with FINRA Member Firm. Except as disclosed to the
Dealer Manager, no officer or director of the Company, nor, to the knowledge of
the Company, any record or beneficial owner of 5% or more of the Company's
securities, is associated or affiliated (directly or indirectly) with any firm
that is a member of FINRA.

(ap)            FINRA Matters. All of the information provided to you or to your
counsel by the Company, and its officers and directors in connection with
letters, filings or other supplemental information provided to FINRA pursuant to
FINRA Conduct Rule 5110, 5190 or 5121 is true, complete and correct in all
material respects.

(aq)            Foreign Corrupt Practices Act. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that has resulted or would result in a violation of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company's affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(ar)            Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any Other Agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
Other Agency, authority or body or any arbitrator involving the Company or any
of its subsidiaries with respect to the Money Laundering Laws is pending.

(as)            Office of Foreign Assets Control. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee, affiliate or person acting on behalf of the Company or any of
its subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of this offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Section 6. Conditions of Obligation.

Your obligation to act as Dealer Manager hereunder will at all times be subject
to the conditions that:

 

(a)            Bring-Down of Representations and Warranties. All representations
and warranties of the Company contained in Section 5 of the Agreement are, as of
the date of this Agreement, and shall be, during the Subscription Period and as
of the Settlement Date, true and correct in all material respects, as if made at
such times, except with respect to any representation and warranty which is
qualified by materiality or Material Adverse Effect, which representations and
warranties shall be true and correct in all respects.

 

 



(b)            Compliance with Covenants. The Company at all times during the
Rights Offering will have performed, in all material respects, all of its
covenants, agreements and other obligations required to be performed under this
Agreement.

(c)            Effectiveness of Registration Statement. No stop order suspending
the effectiveness of the Registration Statement shall be in effect, and, no
proceedings for such purposes shall be pending before or threatened by the
Commission.

(d)            Services. It shall not have become unlawful under any law, rule
or regulation, Federal, state, local or foreign, for you to render services
pursuant to this Agreement, or to continue so to act, as the case may be.

(e)            Opinion. The Company shall have caused to be delivered to you a
signed opinion of Day Pitney, LLP, counsel for the Company, on the Settlement
Date, which opinion shall be substantially in the form previously agreed to by
you and Day Pitney, LLP.

(f)            10b-5 Statement of Company Counsel. The Company shall have caused
to be delivered to you a signed 10b-5 statement of Day Pitney, LLP, counsel for
the Company, on the Settlement Date, which statement shall be substantially in
the form previously agreed to by you and Day Pitney, LLP.

(g)            Comfort Letter. On the (i) first day of the Subscription Period,
dated the date of delivery thereof, and (ii) Settlement Date, dated the date of
delivery thereof, you shall have received from Crowe Horwath LLP, a letter, in
form and substance satisfactory to you, containing statements and information of
the type ordinarily included in accountants' “comfort letters” to dealer
managers with respect to financial information contained or incorporated by
reference in the Registration Statement and the Prospectus.

(h)            Officers' Certificates. The Company will have furnished or caused
to be furnished to you, on the Settlement Date, a certificate of the Chief
Executive Officer or Chief Financial Officer of the Company as to the matters
set forth in subsections (a) and (b) of this Section.

(i)            Listing of Underlying Shares. The Company will have furnished
evidence reasonably satisfactory to you and your counsel that the Underlying
Shares have been approved for listing on the NASDAQ Global Select Market,
subject only to notice of issuance.

(j)            Secretary's Certificate. You shall have been furnished with an
incumbency certificate and secretary's certificate containing customary
certifications, including, but not limited to, with respect to resolutions duly
adopted by the Company's board of directors authorizing the Transactions and
such other matters as are customary for the transactions contemplated hereby.

(k)            Additional Documents and Certificates. The Company will have
furnished to you such other documents as you may reasonably request.

(l)            10b-5 Statement of Counsel to the Dealer-Manager. Robinson &
Cole, LLP, counsel to the Dealer Manager, shall have caused to be delivered to
you a signed 10b-5 statement of Robinson & Cole, LLP, on the Settlement Date,
which statement shall be substantially in the form previously agreed to by you
and Robinson & Cole, LLP.

Section 7. Indemnification.

(a)            Indemnification of the Dealer Manager. The Company agrees to
indemnify and hold you and any officer, director, partner, stockholder, employee
or agent of you or any of such affiliated companies and any entity or person
controlling (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) you, including any affiliated companies harmless against any
losses, damages, liabilities or claims (or actions in respect thereof) to which
you may become subject, under the Act, Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities to which you may become subject that
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Rights Offering Materials or any Other
Materials, including the Registration Statement and the Prospectus, or any of
the documents incorporated by reference therein, or in any amendment or
supplement to any of the foregoing, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, except that this indemnity agreement
shall not apply to any loss, claim, damage, or liability to the extent arising
out of any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with written information furnished to
the Company by the Dealer Manager expressly for use in the Rights Offering
Materials or any Other Materials, including the Registration Statement and the
Prospectus. In the event that any indemnified person becomes involved in any
capacity in any action, proceeding or investigation brought by or against any
person, including shareholders of the Company, in connection with any matter
referred to in this Agreement, the Company also agrees to reimburse such
Indemnified Person on demand for its legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith.

 

 



(b)            Indemnification of the Company; Directors and Officers. You agree
to indemnify and hold the Company, its directors, and its officers who signed
the Registration Statement, and each person, if any, who controls the Company
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
harmless against any losses, damages, liabilities or claims (or actions in
respect thereof) to which you may become subject, under the Act, Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities to which you
may become subject that arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in the Rights Offering
Materials or any Other Materials, including the Registration Statement and the
Prospectus made in reliance upon and in conformity with written information
furnished to the Company by the Dealer Manager expressly for use therein.

(c)            Notification. Promptly after receipt by an indemnified person of
notice of such indemnified person’s involvement in any action, proceeding or
investigation, such indemnified person shall, if a claim in respect thereof is
to be made against the Company and/or the Dealer Manager under subsection (a) or
(b) of this Section 7, notify the indemnifying party in writing of such
involvement, but the failure to so notify the indemnifying party shall not
relieve the Company and/or the Dealer Manager from any liability which the
Company and/or the Dealer Manager may otherwise have to the indemnified person
under subsection (a) or (b) of this Section 7, except to the extent that such
failure is materially prejudicial.

(c)            Contribution. If for any reason the indemnification provided for
in this Section 7 is unavailable or insufficient to hold any indemnified person
harmless, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified person as a result of such loss, damage, expense,
liability or claim (or action in respect thereof) referred to therein in such
proportion as is appropriate to reflect the relative benefits to the Company and
its shareholders on the one hand and the Dealer Manager on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Company and the Dealer Manager with respect to such loss, damage, expense,
liability or claim (or action in respect thereof) and any other relevant
equitable considerations, provided that the Dealer Manager shall not be
obligated to contribute an amount in excess of the fees actually received by the
Dealer Manager pursuant to Section 4(a) of this Agreement. The relative benefits
of the Company and its shareholders on the one hand and the Dealer Manager on
the other hand in the matters contemplated by this Agreement shall be deemed to
be in the same proportion as (i) the total net proceeds (before deducting
expenses) to the Company pursuant to the Rights Offering (whether or not the
Rights Offering is consummated) bears to (ii) the fees actually received by the
Dealer Manager from the Company in connection with your engagement hereunder
(excluding any amounts paid as reimbursement of expenses). The relative fault of
the Company on the one hand and the Dealer Manager on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by, or relating to, the Company
and its affiliates and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and you agree that it would not be just and equitable if
contribution pursuant to this subsection (c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this subsection (c). The foregoing
rights to indemnity and contribution shall be in addition to any other right
which you and the other Indemnified Persons may have against the Company at
common law or otherwise. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

 



(d)            Reimbursement. The amount paid or payable by an indemnified
person as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to in this Section 7 shall be deemed to include any
documented reasonable legal or other expenses reasonably incurred by such
indemnified person in connection with investigating or defending any such action
or claim (including appearing as a witness); provided, however, that in case any
action, proceeding or investigation shall be brought against or otherwise
involve such indemnified person that is also brought against an indemnifying
person, the indemnifying person shall be entitled to assume the defense of any
such action, proceeding or investigation with counsel reasonably satisfactory to
such indemnified person. Upon assumption by the indemnifying person of the
defense of such action, proceeding or investigation, such indemnified person
shall have the right to participate in such action, proceeding or investigation
and to retain one counsel of its own, but the indemnifying person shall not be
liable to such indemnified person under this subsection for any legal fees and
expenses of other counsel subsequently incurred by such indemnified person in
connection with the defense thereof unless (i) the indemnifying person has
agreed to pay such fees and expenses, (ii) the indemnifying person shall have
failed to assume the defense and employ counsel reasonably satisfactory to such
indemnified person in a timely manner, (iii) counsel to the indemnified person
shall have delivered a legal opinion concluding that there are legal defenses
reasonably likely to be available to it that are different from or in addition
to those available to the indemnifying person or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the indemnifying
person and the indemnified person and counsel to the indemnified person shall
have delivered a legal opinion concluding that representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicting
interests between them.

(e)            Reimbursement for Experts. The indemnifying persons agree to
reimburse each indemnified person for all documented and reasonably incurred
expenses (including reasonable fees and disbursements of counsel) as they are
incurred by such indemnified person in connection with investigating, preparing
for, defending or providing evidence (including appearing as a witness) with
respect to or settling any such action, claim, investigation, inquiry,
arbitration or other proceeding referred to in this Section 7 or enforcing this
Agreement, subject to the terms of paragraph (d) above.

(f)            Application to Affiliates and Related Parties. The foregoing
rights to indemnity and contribution shall apply whether or not the indemnified
person is a formal party to such litigation or proceeding. The reimbursement,
indemnity and contribution obligations of an indemnifying person under this
Section 7 shall be in addition to any liability that an indemnifying person may
otherwise have at common law or otherwise, shall extend upon the same terms and
conditions to your affiliates and the partners, directors, officers,
consultants, agents, employees and controlling persons (if any), as the case may
be, of an indemnified person and any such affiliate, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, you, any such affiliate and any such other
person referred to above.

(g)            No Settlement without Unconditional Release. Each indemnifying
person agrees that, without the prior written consent of the indemnified person,
it will not settle, compromise or consent to the entry of any judgment in or
with respect to any pending or threatened claim, action, investigation or
proceeding in respect of which indemnification or contribution could be sought
under this Section 7 (whether or not the indemnified person is an actual or
potential party to such claim, action, investigation or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified person from all liability arising out of such claim, action,
investigation or proceeding.

Section 8. Termination; Survival

(a)            Termination. This Agreement may be terminated by you in your
absolute discretion, without liability at any time upon notice to the Company if
any of the conditions specified in Section 6 hereof shall not have been
fulfilled at the time they are required to be fulfilled by such Section 6.

(b)            Survival. The agreements and indemnities contained in Sections 4,
7, 9 and this Section 8 and the representations and warranties of the Company
set forth in Section 5 hereof shall survive any termination or cancellation of
this Agreement, any completion of the engagement provided by this Agreement, any
investigation made by or on behalf of you, any of your officers or partners or
any person controlling you, any withdrawal, rescission, termination,
modification, expiration and closing of the Transactions and shall inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, you and the other Indemnified Persons.

 

 



Section 9. Miscellaneous.

(a)            No Assignment. This Agreement is made solely for the benefit of
you, the Company and with respect to Section 7 hereof the Indemnified Persons,
and their respective successors, assigns, heirs and legal representatives, and
no other person will acquire or have any right under or by virtue of this
Agreement.

(b)            Partial Unenforceability. In the event that any provision hereof
will be determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision hereof, which will remain in full force and effect.

(c)            Notice. Except as otherwise expressly provided in this Agreement,
whenever notice is required by the provisions of this Agreement to be given to:
(i) the Company, such notice will be in writing addressed to the Company at 500
Hills Drive, Suite 300 Bedminster, New Jersey 07921-1538, Attention: Chief
Executive Officer; and (ii) you, such notice will be in writing addressed to
you, at 1251 Avenue of the Americas, 6th Floor, New York, NY 10020, Attention:
Christopher Hooper, General Counsel.

 

(d)            Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which will be an original, but all such
counterparts will together constitute one and the same agreement. Facsimile
signatures on counterparts of this Agreement are authorized, and will have the
same effect as though the facsimile signatures were original executions, and
this Agreement will be deemed executed by a party when a signature page, or
facsimile of a signature page, executed by that party is transmitted to each of
the other parties or as they have directed.

(e)            Tombstone. The Company acknowledges that you may at your expense
place an announcement in such newspapers and periodicals as you may choose,
stating that you have acted or are acting as Dealer Manager to the Company in
connection with the Rights Offering.

(f)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to
choice of law principles thereunder.

(g)            Waiver of Jury Trial. Each party hereby agrees on its own behalf
and, to the extent permitted by applicable law, on behalf of its respective
security holders, to waive any right to a trial by jury with respect to any
claim, counterclaim or action arising out of or in connection with this
Agreement or the transactions contemplated hereby.

(h)            “Business Day.” Time will be of the essence of this Agreement. As
used herein, the term “business day” will mean any day when the Commission's
office in Washington, DC is open for business.

 

[Remainder of page intentionally blank; signature page follows]

 

 

 

 

Please sign and return to us a duplicate of this letter, whereupon it will
become a binding agreement.

 

 

Very truly yours,

 

 

 

Peapack-Gladstone Financial Corporation             By: /s/ Douglas L. Kennedy
   Name: Douglas L. Kennedy   Title: President and Chief Executive Officer      
              SANDLER O’NEILL + PARTNERS, L.P.             By:   /s/ Robert
Kleinert   Name: Robert Kleinert   Title: An Officer of the Corporation        

 

 

 

 



